ICJ_124_TerritorialDispute_NIC_COL_2011-05-04_JUD_01_IN_04_EN.txt.                     466 	




                                       Joint declaration
                             of Judges Cançado Trindade and Yusuf



                      International litigation and dispute-settlement : relevance of intervention in
                    contemporary international litigation — Requisites for intervention under the
                    Court’s Statute — Interest of a legal nature which may be affected by a decision
                    of the Court — Requests for permission to intervene : irrelevance of State
                    consent — Incidental proceedings : Court as master of its own jurisdiction —
                    Court’s jurisprudential construction.




                                     I. The Starting Point : the Relevance
                                        of Intervention in International
                                       Litigation and Dispute-Settlement

                        1. Not unlike the other Judgment of the Court also delivered today,
                    in the case concerning the Territorial and Maritime Dispute (Nicaragua v.
                    Colombia) (Application by Costa Rica for Permission to Intervene), the
                    Court has not found, in the present Judgment in the case concerning
                    the Territorial and Maritime Dispute (Nicaragua v. Colombia) (Applica-
                    tion by Honduras for Permission to Intervene), that an interest of a legal
                    nature has been established by the Applicant. Even though this find­
                    ing has led the Court not to grant permission to intervene, the possibi­
                    lity ­cannot be excluded that the Court’s conclusion has been to some
                    extent influenced by its tendency to avoid the application of Article 62
                    of its Statute, as examined in our joint dissenting opinion in the
                    other case ­concerning the Territorial and Maritime Dispute between Nica-
                    ragua and Colombia (Application by Costa Rica for Permission to Inter-
                    vene).
                        2. This does not mean that we dissent from the Court’s finding in the
                    present case concerning the Application by Honduras for permission
                    to intervene. Yet, our concern is to put on record our position regarding
                    the continued propensity of the Court, disclosed in its inconclusive juris-
                    prudence on the matter to date, to decide on policy grounds against
                    the concrete application of the institution of intervention, which we
                    ­consider to have an important role to play in contemporary international
                     litigation and dispute-settlement. In order to clarify our position in the
                     present case, we deem it appropriate to explain our position with
                     regard to Honduras’s Application for permission to intervene, and
                     the reason why we joined the decision of the Court’s majority in not
                     ­granting it.

                    50




5 CIJ1020.indb 96                                                                                      14/06/13 11:47

                    467 	       territorial and maritime dispute (joint decl.)

                                      II. The Requisites for Intervention

                      3. It should be here recalled that the requisites for intervention in the
                    proceedings before the Court are laid down in Article 62 of the Statute of
                    the ICJ. Article 62 provides that:
                           “1. Should a State consider that it has an interest of a legal nature
                         which may be affected by the decision in the case, it may submit a
                         request to the Court to be permitted to intervene.
                           2. It shall be for the Court to decide upon this request.”
                       4. In the cas d’espèce, the applicant State has not demonstrated that it
                    has an “interest of a legal nature” that may be affected by the decision in
                    the case. As we noted in our joint dissenting opinion in the other case
                    concerning Costa Rica’s Application for permission to intervene, a State
                    seeking to intervene needs to demonstrate that it has an “interest of a
                    legal nature that may be affected by the decision in the case”. In this
                    regard, it seems irrelevant at this stage, for the purpose of assessing the
                    criteria for intervention laid down in Article 62 of the Statute, whether
                    the applicant third-State wishes to intervene as a party or a non-party in
                    the main proceedings.
                       5. In any event, the applicant third-State ought to demonstrate that it
                    has “an interest of a legal nature” which “may be affected” by the deci-
                    sion of the Court on the merits of the case. This is precisely where Hon-
                    duras’s Application fell short of meeting the requisites for intervention,
                    not fulfilling these criteria, which led the Court to its decision not to grant
                    the requested intervention. Honduras’s situation is very specific : the 2007
                    Judgment of the Court in the case of the Territorial and Maritime Dispute
                    between Nicaragua and Honduras in the Caribbean Sea bears the status of
                    res judicata and has thus settled the maritime delimitation between Hon-
                    duras and Nicaragua in the Caribbean Sea.
                       6. Moreover, Honduras has not presented any further maritime fea-
                    tures to be considered in the assessment of its Application for permission
                    to intervene. Likewise, Honduras’s arguments in relation to the 1986
                    Treaty have been rightly dismissed by the Court. The 1986 Maritime
                    Delimitation Treaty between Honduras and Colombia has no incidence
                    on the delimitation between Nicaragua and Colombia and is thus not to
                    have any bearing in the assessment of Honduras’s Application for per-
                    mission to intervene in the present case. In our view, Honduras has thus
                    not demonstrated an interest of a legal nature which may be affected by a
                    decision of the Court in the present case. Accordingly, its Application has
                    not prospered.
                       7. We further note that the Court has devoted some attention to the
                    distinction between “rights” and “legal interests” of third States seeking
                    to intervene. This is, in our view, a positive development in the pursuit of
                    more clarity concerning the foundational bases of the institution of inter-
                    vention : we herein refer to the treatment of this point in our joint dissent-

                    51




5 CIJ1020.indb 98                                                                                     14/06/13 11:47

                     468 	         territorial and maritime dispute (joint decl.)

                     ing opinion 1 in the other case resolved by the Court today. Having
                     pointed this out, we turn to the question of the consent of the parties to
                     the main case in relation to an application for permission to intervene.



                                       III. The Irrelevance of State Consent
                                  for the Consideration by the Court of Requests
                                             for Permission to Intervene

                        8. We are of the view that Honduras has not fulfilled the criteria for
                     intervention under Article 62 of the Statute, irrespective of whether the
                     Parties to the main case have or have not consented to the application at
                     issue for permission to intervene. In the present joint declaration, we wish
                     to stress the non-existence of a “requirement” of consent by the parties in
                     the main case, in relation to the requisites for applications for permission
                     to intervene set forth in Article 62 of the ICJ Statute. In our view, such
                     consent by the main parties to the proceedings is irrelevant to the assess-
                     ment of an application for permission to intervene, and cannot be per-
                     ceived as a requirement under Article 62 of the Statute of the Court.
                        9. In effect, in the case concerning the Land, Island and Maritime
                     ­Frontier Dispute (El Salvador/Honduras), Application for Permission to
                     Intervene, Judgment, I.C.J. Reports 1990, the Court’s Chamber, having
                     found that Nicaragua had “an interest of a legal nature”, permitted Nica-
                      ragua to intervene ; it further made a precision as to consent which should
                      not pass unnoticed here. The Court’s Chamber clarified therein that the
                      competence of the Court is not, like its competence to hear and determine
                      the dispute referred to it, derived from the consent of the parties to the
                      case. The consent required is the consent originally given by them in
                      becoming parties to the Court’s Statute, or in recognizing its jurisdiction
                      through other instrumentalities, such as compromissory clauses. The
                      Court does not need to seek for State consent in a recurring way, in the
                      course of the proceedings of a case.

                       10. State consent also has its limits, in respect of applications for per-
                     mission to intervene. The Court’s Chamber thus upheld the view that the
                     Court was endowed with competence to permit an intervention even
                     though it may be opposed by one or even both of the parties to the case.
                     In the aforementioned case concerning the Land, Island and Maritime
                     Frontier Dispute (El Salvador/Honduras), Honduras considered that
                     Nicaragua had demonstrated a legal interest, but El Salvador had denied
                     that Nicaragua had a case for intervention (paras. 69‑70). Yet, the Court’s

                        1 Cf., on this particular point, our joint dissenting opinion in the case concerning the

                     Territorial and Maritime Dispute (Nicaragua v. Colombia), Application by Costa Rica for
                     Permission to Intervene, Judgment, I.C.J. Reports 2011 (II), pp. 405-407, paras. 9-14).


                     52




5 CIJ1020.indb 100                                                                                                 14/06/13 11:47

                     469 	         territorial and maritime dispute (joint decl.)

                     Chamber, as already indicated, permitted Nicaragua to intervene on the
                     basis of Article 62 of the Statute. It did so, correctly, in our view.

                        11. Paragraph 28 of the present Judgment in the case concerning the Ter‑
                     ritorial and Maritime Dispute between Nicaragua and Colombia (Application
                     by Honduras for Permission to Intervene) brings clarification to the existence
                     of a common basis of jurisdiction as between the States concerned only for
                     intervention as a party, but this does not apply to non-party intervention. In
                     the same paragraph 28 of the present Judgment, the Court has found that a
                     jurisdictional link between the State seeking to intervene and the parties to
                     the main case “is not a condition for intervention as a non-party”.
                        12. We agree with this conclusion of the Court, and, in this respect, we
                     further recall that, in their respective dissenting opinions in the case con-
                     cerning the Continental Shelf (Libyan Arab Jamahiriya/Malta), Applica‑
                     tion by Italy for Permission to Intervene, Judgment, I.C.J. Reports 1984,
                     Judges Sette-Câmara and Oda found that the Italian Application fulfilled
                     the conditions for intervention under Article 62, and questioned the need
                     of a “jurisdictional link” with the parties in the main legal proceedings.
                     Likewise, in his dissenting opinion, Judge Ago discarded the need for the
                     Court to be provided with a title of jurisdiction, and found in favour of
                     the Italian Application as a “typical” example of intervention as an inci-
                     dental proceeding.

                        13. In any case, the reasoning of the Court on the aforementioned
                     point — pertaining to intervention in international legal proceedings —
                     sets clearly aside the issue of State consent, a position which we fully
                     share. Our understanding is in the sense that the consent of the parties to
                     the main case is not, in any way, a condition for intervention as a non-
                     party. The Court is, anyway, the master of its own jurisdiction, and does
                     not need to concern itself with the search for State consent in deciding on
                     an application for permission to intervene in international legal proceed-
                     ings.
                        14. In effect, third party intervention under the Statute of the Court
                     transcends individual State consent. What matters is the consent origi-
                     nally expressed by States in becoming parties to the Court’s Statute, or in
                     recognizing the Court’s jurisdiction by other instrumentalities, such as
                     compromissory clauses. The Court’s Chamber itself rightly pointed out,
                     in the Judgment of 1990 in the case concerning the Land, Island and Mari­
                     time Frontier Dispute (El Salvador/Honduras), Application by Nicaragua
                     for Permission to Intervene, that the competence of the Court, in the par-
                     ticular matter of intervention, “is not, like its competence to hear and
                     determine the dispute referred to it, derived from the consent of the par-
                     ties to the case” 2.

                        2 Case concerning the Land, Island and Maritime Frontier Dispute (El Salvador/

                     Honduras), Application by Nicaragua for Permission to Intervene, Judgment, I.C.J. Reports
                     1990, p. 133, para. 96).

                     53




5 CIJ1020.indb 102                                                                                               14/06/13 11:47

                     470 	       territorial and maritime dispute (joint decl.)

                        15. There is no need for the Court to keep on searching instinctively
                     for individual State consent in the course of the international legal pro-
                     ceedings. After all, the consent of contending States is alien to the institu-
                     tion of intervention under Article 62 of the ICJ Statute. We trust that the
                     point we make here, in the present joint declaration, regarding the irrele-
                     vance of State consent in the consideration by the Court of applications
                     for permission to intervene, under Article 62 of the Court’s Statute, may
                     be helpful to elucidate the positions that the Court may take on the mat-
                     ter in its jurisprudential construction.

                                            (Signed) Antônio Augusto Cançado Trindade.
                                                  (Signed) Abdulqawi Ahmed Yusuf.




                     54




5 CIJ1020.indb 104                                                                                    14/06/13 11:47

